UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF NEW JERSEY

 

civil Action No.: 05-3895 (JLL)(JAD)
UNITED sTATEs oF AMERICA ex rel.
LAURIE slMpsoN,

Plaintiff,
vs. ORDER AND OPINION OF THE
SPECIAL MASTER
BAYER CORPORATION, et al.,

Defendants.

 

 

This matter comes before the Special Master on submissions dated January 18, 2019, by
plaintiff Realtor Laurie Simpson (“Realtor”) and defendant Bayer Corporation (“Bayer”)
regarding various discovery disputes between the parties. After considering the submissions of
the parties, based upon the following, it is the opinion of the Speoial Master that Realtor’s and

Bayer’S requests are DENIED in part and GRANTED in part.

DISCUSSION
I. Discovery Standard

Federal Rule of Civil Procedure 26 governs the scope of discovery in federal litigation.
Federal Rule of Civil Procedure 26(b)(l) provides that:

Parties may obtain discovery regarding any nonprivileged matter
that is relevant to any party’s claim or defense and proportional to
the needs of the case, considering the importance of the issues at
stake in the action, the amount in corttroversy, the parties’ relative
access to relevant information, the parties’ resources, the
importance of the discovery in resolving the issues, and whether
the burden or expense of the proposed discovery outweighs its
likely beneflt. Information within this scope of discovery need not
be admissible in evidence to be discoverable

l

The party seeking to compel discovery bears the initial burden of establishing the
relevance of the information. Caver v. Cz'ly of Trenton, 192 F.R.D. 154, 159 (D.N.J. 2000).
Relevance has been construed liberally under Rule 26(b)(1), to “encompass any matter that bears
on, or that reasonably could lead to other matter[s] that could bear on, any issue that is or may be
in the case.” Oppenheimer Fund, lnc. v. Sanders, 437 U.S. 340, 351 (1978). While relevant
information need not be admissible at trial in order to grant disclosure, the burden remains on the
party seeking discovery to “show that the information sought is relevant to the subject matter of
the action and may lead to admissible evidence.” Caver v. Cin of Trenton, 192 F.R.D. 154, 159
(D.N.J. 2000).

“While broad, the scope of discovery is not boundless” and courts will not permit parties
to engage in fishing expeditions. Plastipak Packaging, Inc. v. DePasquale, 363 F. App’x 188,
192 (3d Cir. 2010) (concluding “we discourage ‘fishing expeditions”’); Unicasa Mktg. Grp.,
LLC v. sz'nelli, No. 04-4173, 2007 WL 2363158, at *2 (D.N.J. Aug. 15, 2007). The Federal
Rules also provide that a Court “must limit the frequency or extent of discovery otherwise
allowed” if it concludes that: (1) the discovery sought is cumulative or duplicative, or can be
obtained from some other source that is more convenient, less burdensome, or less expensive; (2)
the party seeking discovery has had ample opportunity to obtain the information by discovery in
the action; or (3) the burden or expense of the proposed discovery outweighs its likely benefit
Fed. R. Civ. P. 26(b)(2)(C). Further, “the Court has a responsibility to protect privacy and
confidentiality interests” and “has authority to fashion a set of limitations that allow as much
relevant material to be discovered as possible while preventing unnecessary intrusions into
legitimate interests that may be hanned by the discovery of material sought.” Schmulovich v.

1161 Rt. 9 LLC, Civ. No. 07-597, 2007 WL 2362598, at *1-2 (D.N.J. Aug. 15, 2007).

II. DISCOVERY ISSUES RAISED BY REALTOR

Realtor seeks an order requiring Bayer to: (1) locate and search a litigation archive made
for preserving subsequently deleted data; (2) produce information about incentive compensation
for employees who participated in selling and marketing Trasylol and Avelox; (3) produce data
reflecting sales of Trasylol and Avelox to hospitals and other health care institutions; (4) produce
information about Bayer’s payments to health care professionals in connection with Avelox; (5)
remove redactions that Bayer has applied to conceal computer file names of related documents;
and (6) produce documents responsive to Realtor’s document requests that demand information
in connection with Realtor’s retaliation claims.

A. Lotus Notes Litigation Archive

According to Realtor, Bayer employees utilized a Lotus Notes email System which stored
electronic mail on Lotus Notes computer servers. In order to reduce storage costs, Bayer
implemented a plan that would reduce active server storage While ensuring preservation. On June
14, 2004, Bayer sent an email instructing employees to delete their emails because an archived
copy had been created on June 11, 2004. Realtor subpoenaed the former Bayer employee
responsible for Lotus Notes, Philip Bossy, Who confirmed that he was informed by the
responsible employee that the archive was run successfully Realtor argues that Bayer’s has not
searched the Lotus Notes Archive for the purpose of this case and thus relevant information has
not been produced. Realtor points to the fact that Bayer has failed to produce any custodial
emails in 2003 or 2004 for nearly half of the 20 Avelox custodians.

Realtor argues that the six proportionality factors weigh in favor of production. First,
Realtor argues that the qui tam provisions of the False Claims Act are important tools for

protecting the public interest by rooting out, preventing, and prosecuting fraud against the

government Second, Realtor argues that discovery costs do not outweigh the amount in
controversy as Bayer sold over $1 billion worth of Trasylol, half of which Was administered to
Medicare and Medicaid patients, and taking into consideration the number of claims, and
mandatory statutory penalties of between $5,500 and $ll,000 per claim, and treble damages
provided under the FCA, Bayer faces at least hundreds of millions of dollars in liability. Realtor
argues that it has no independent access to the emails and that as a multi-billion dollar company;
Bayer has the resources to bear the cost of production. Realtor also argues the emails are an
important facet of discovery and that it has identified a significant drop-off in emails during this
peiiod. Realtor finally argues that Bayer cannot credibly suggest that the cost of accessing its
own archive outweighs the utility of data it sought to preserve for litigation.

In its opposition, Bayer argues that this issue has already been resolved. According to
Bayer, Realtor raised the same issue with Judge Dickson. ln response, Bayer explained that it
was unable to confirm whether a copy of the archive was ever made, but that it would produce
custodial data from the relevant time period. Judge Dickson then stated it was “unclear if
anything remains for the Court to address regarding this issue” and denied Realtor’s demand.
Realtor did not appeal that order to Judge Linares, which Bayer believes ends the matter.1
Second, Bayer argues it has already conducted and then re-run Realtor’s requests and been
unable to find the 2004 Lotus Notes Litigation Archive. Bayer acknowledges that some
documents suggest that the archive exists, but it argues it has spent a significant amount of time

looking for the archive and been unable to find it. Nevertheless, Bayer says it has found and

 

l The full order states: “With regard to Realtor’s request for information regarding Bayer’s efforts to locate a
particular e-mail archive, (Realtor Letter at 4-5, ECF No. 286), it appears Bayer has now provided that information
(“af`ter dozens of hours and conversations with numerous employees, Bayer has been unable to confirm whether the
copy was ever made”). (Def. Letter at 3, ECF No. 287). Bayer has also noted, however, that “it has custodial data
from the relevant period, which it Will produce as part of its Avelox custodian production.” Id. lt is unclear if
anything remains for the Court to address regarding this issue.

4

produced a significant quantity of emails from the period. Bayer further argues that it has already
produced the documents that would have been contained in the archive. Furthermore, Bayer says
it is working on completing additional productions that contain documents from Tim Daniels and
J ames Petersen and that it is working to confirm it has produced all documents in its possession
from Paul Bedard. Finally, Bayer argues that even assuming that an archive was created, six
years elapsed until the time Bayer learned about this litigation in 2010, thus Bayer had no
obligation to preserve data before then.

Opinion

It is the opinion of the Special Master that Realtor has met its initial burden to
demonstrate that the 2004 Lotus Notes Litigation Archive is relevant. However, Bayer has stated
that it has actively searched for the 2004 Lotus Notes Litigation Archive and has been unable to
locate the archive. Based on the representations of Bayer’s counsel that it has thoroughly
searched and attempted to locate the 2004 Lotus Notes Litigation Archive and been unable to
discover the archive, the Special Master will deny Realtor’s request for an order compelling
Bayer to produce the 2004 Lotus Notes Litigation Archive. The Special Master cannot order
Bayer to produce information that it avers that it cannot locate or does not have.

B. Bonus and Incentive Compensation

Realtor argues that the Complaint alleges that Bayer’s scientific affairs personnel were
improperly focused on increasing sales and that sales representatives were incentivized to
promote Bayer products for off-label uses. Thus Realtor argues that information that Bayer
financially incentivized its employees to engage in the very conduct at the core of this litigation
is directly relevant. Realtor maintains that discovery has revealed that when calculating sales

bonuses, Bayer did not distinguish between sales for on and off-label uses, thereby providing

financial incentive for sales representative to promote drugs for uses that were not reasonable
and necessary and, accordingly, non-reimbursable by federal health care programs.

On October 5, 2018, Realtor wrote to Bayer requesting information related to bonus
payment, perfoimance review, and personnel files. Specifically, Realtor’s request stated:

Realtor’s Second Request for Production of Document Numbers
40 and 41 seek all documents describing the calculation,
determination and payment of all incentives, awards or bonuses to
scientific affairs, medical affairs, sales force, and brand
management personnel relating to sales of Trasylol and Avelox.
Realtor’s Second Request for Production Number 79, and Third
Request for'Document Numbers 20, 21, 22, 26, 28, 44, and 47 also
seek personnel file information Bayer previously objected to
producing much of this information on relevance and
proportionality grounds, but at the September 5, 2018 meet and
confer, Bayer indicated that it would consider production of this
information for a subset of employees

As an initial matter, with respect to documents related to the
operation of bonus and incentive award programs for Trasylol and
Avelox (e.g. how incentives and bonuses were calculated, etc.), we
request that you produce that information Within 14 days. This
would include information describing the bonus and incentive
award calculations criteria for all scientific affairs liaisons and
sales representatives With respect to report of incentive
compensation for particular employees, we request that you
provide the requested information for: (i) all Scientific Affairs
personnel with Trasylol or Avelox-related responsibilities; and (ii)
all sales representatives and institutional sales specialists with
Trasylol-related responsibilities and who covered any of the 50
hospitals identified in Exhibit L. With respect to personnel file
information, please produce personnel files (including performance
reviews) for the following subset of employees: (i) all product
management personnel With Trasylol or Avelox-related marketing
responsibilities; (ii) all Scientific Affairs personnel with Trasylol
or Avelox-related responsibilities; (iii) all Division Sales Managers
with Avelox-related responsibilities; and (iv) all employees
identified in Realtor’s Third Request for Production Numbers 22,
26, 28, 44 and 47.

Realtor now seeks an order requiring Bayer to produce the information identified above.

Realtor argues it has only received limited discovery related to these requests. Realtor further

alleges that during the parties’ December 5, 2018 meet and confer, Bayer claimed to be unable to
locate any additional documents related to bonus and incentive compensation Nevertheless,
Realtor argues that the factors of Rule 26(b)(2) weigh in favor of requiring Bayer to produce
bonus and incentive compensation materials.

Bayer argues that it has already fulfilled its obligations to produce documents responsive
to this request. lt believes Realtor’s requests are overbroad, unduly burdensome, and only
tangentially relevant. Bayer argues that after back-and-forth between the parties, Bayer
conducted reasonable searches for documents associated with the specific individuals identified
in Realtor’s Third Request for Production Nos. 22, 26, 28, 44, and 47 to see whether it could
identify performance evaluations, personnel files, or other documents relevant to bonus and
incentive compensation Bayer maintains that it was unable to find any responsive documents not
already produced pursuant to the agreed-upon search terms. Bayer argues that Realtor,
undeterred, then demanded additional searches for bonus and remuneration related documents at
the parties’ December 5, 2018 meet and confer. Bayer explains that it does not in the normal
course of business review remuneration documents and that to undertake this task would be
exceedingly burdensome Bayer also argues that as things stand, Realtor admits she has received
a cache of documents related to bonuses and incentive structure, and Bayer has stated that it has
produced documents hitting the parties agreed-upon search terms but has also searched again for
targeted personnel files and performance evaluations that Realtor believed would contain bonus
and incentive compensation documents, but which were already produced. Bayer thus argues that

Realtor’s demand should be denied.

Opinion

It is the opinion of the Special Master that Realtor has met its initial burden to
demonstrate that the bonus and compensation information it seeks is relevant. Bayer argues that
it has conducted reasonable searches for documents associated with the specific individuals
identified in Realtor’s Third Request for Production Nos. 22, 26, 28, 44, and 47 and that
Realtor’s demand for additional information is exceedingly burdensome However, Bayer has
failed to describe with specificity that production of the discovery sought by Realtor will result
in burden or expense that outweighs its likely benefit. Accordingly, Bayer is ordered to produce
the information sought by Realtor, as outlined in Realtor’s October 5, 2018 correspondence,
within thirty days of the date of this Order. If Bayer does not possess the information sought in
Realtor’s October 5, 2018 correspondence, Bayer shall formally inform Realtor that it is not in
possession of the information

C. Sales Data for Indirect Purchasers

Realtor explains that Trasylol was commonly distributed to wholesalers, Who then
distributed it to hospitals. As this litigation concerns the usage of Trasylol by hospitals, which
are indirect purchasers, Realtor argues it has repeatedly requested data maintained by Bayer
which evidences these indirect sales. According to Realtor, Bayer has responded that it does not
have this data. However, Realtor maintains that it has pointed to specific references within
Bayer’s existing document production indicating that Bayer not only maintained indirect sales
data reflecting hospital usage, but used this data to calculate its return on investment and to
allocate resources for the very practices that Realtor contends were illegal. Realtor argues that
Bayer was also bound by a Corporate Integiity Agreement (“CIA”) it entered with the

government in 2001 to maintain the data Realtor is requesting Realtor argues this information is

highly relevant to Realtor’s claims that Bayer paid kickbacks and promoted off-label usage to the
institutions for which Realtor seeks relevant indirect sales data.

Bayer argues that it has_ already produced four spreadsheets containing more than 56,000
pages of data and 809,494 separate, responsive entries. Bayer argues that the RFPs say nothing
about “indirect” data and that Realtor only clarified its request on January 8, 2019. Bayer alleges
that it then went back to its financial technicians and IT staff and asked them to search for the
data Realtor described Bayer’s technicians and IT staff could find no such data. Bayer argues
that any obligations it had under the ClA were obligations that flowed to the government, not
Realtor. Bayer further argues that the nowhere does the CIA address indirect data.

Opinion

The Special Master has reviewed Realtor’s Requests for Production Nos. 48-59 and 99-
100 and Bayer’s responses and finds Bayer’s responses inadequate. The Special Master has also
reviewed Realtor’s January 8, 2019 correspondence to Bayer describing its request for data
covering indirect sales. The Special Master will order Bayer to respond to Realtor’s Requests for
Production Nos. 48-59 and 99-100 within thirty days. The Special Master warns that if Bayer
seeks to respond by referencing prior productions, it must provide the specific bates stamped
documents to which it is referring With respect to Realtor’s January 8, 2019 correspondence and
Bayer’s position that it has searched for the data described and been unable to find information
responsive to Realtor’s requests, irrespective of any obligation Bayer may have had to maintain
indirect data under the ClA, the Special Master cannot compel Bayer to produce documents it
avows it does not have or cannot find. However, Bayer is ordered to provide the documents it

does have in its possession responsive to Request for Production numbers 48-59 and 99-100.

D. Avelox Program and Remuneration Information

Realtor seeks to compel Bayer to produce Avelox program attendance, payment, and
remuneration information Realtor argues that the relevance of this information is plain as it is
fundamental to an Anti-Kickback Statute claim to provide discovery related to who got paid,
how much they got paid, when they were p_aid, and why they were paid. Realtor alleges that
Bayer ran several speaker events, and implemented other programs that served as vehicles to
induce Avelox prescriptions through kickbacks Realtor alleges that while Bayer does not dispute
the relevancy of this information, Bayer is only willing to conduct additional targeted searches
for this information if Realtor provides Bayer with appropriate parameters Realtor argues that it
has already specifically identified the programs administered by Bayer about which Realtor
requests discovery and further that the burden does not fall on Realtor to learn whether, how, and
where Bayer keeps relevant documents Realtor argues that it is not required to fashion computer
search terms to identify documents regarding specific programs which it has specifically
identified for Bayer.

Bayer argues that the parties reached a court-approved agreement on Avelox search terms
and custodians. The agreement was broad_the only limiting search term was Avelox. Bayer
maintains that it has produced over 800,000 pages of documents running the Avelox search
terms, and that more documents are in the pipeline. Bayer argues that it has agreed to consider
additional targeted searches once Realtor provides Bayer with proposed custodians and search
terms Realtor has thus far failed to provide any proposed custodians or search terms Bayer
argues that the Special Master should order Realtor to either drop the issue or provide Bayer with

the information it needs to conduct the extra searches she has demanded

10

Opinion

lt is the opinion of the Special Master that the information sought by Realtor regarding
the Avelox program and remuneration information is relevant. According to Bayer, the parties
entered a court approved agreement which governs discovery with respect to Avelox. Pursuant to
this agreement, Bayer has produced several hundred thousand documents utilizing the agreed
upon Avelox search term. In light of its prior searches and the extent of documents produced to
date, Bayer argues that the Avelox discovery sought by Realtor will be most effectively retrieved
if Realtor provides Bayer with the additional search terms and custodians it wishes to search. In
its October 5. 2018 correspondence, Realtor provided the information it seeks with respect to
Avelox:

Realtor has repeatedly requested that Bayer produce attendee lists,
payment information (including honoraria, speaker and/or
consultant payments, meals, gifts, travel, lodging, and recreational
activities), and program materials pertaining to Avelox marketing,
consultant, and continuing medical education (“CME”) programs .

While Bayer did replace these slip sheets on July 25, 2018, it is
now apparent that the Avelox production does not contain
complete attendees lists, payment information and program details
for the following:

0 Avelox launch Programs and Symposia_see, e.g., Ex. N
(BAYQT00108613)

0 Clinical Advisory Panels_see, e.g., Ex. 0
(BAYQT00270262)

0 Velocity Challenge_see, e.g., Ex. P (BAYQT00109203)

¢ Signature Series programs_see, e.g., Ex. Q
(BAYQT00131775)

¢ Avelox to the Max_see, e.g., Ex. R (BAYQT00137283)

¢ Interantional Moxifloxacin Symposia_see, e.g., Ex. T.
(BAYQT00133675)

11

0 Best in Class Telesymposia_see, e.g., Ex. T
(BAYQT00133675)

o Breakfast Roundtables_see, e.g., Ex. U
(BAYQT00249528)

0 Other Consultant and Advisory Programs and Meetings
(i.e. ACES 2000 consultant meetings, the Avelox
consultant exchange newsletter, Bayer funded CME
programs on Avelox, and Pulmonary Advisory Network
(“PAN”) meetings).

The Special Master believes Realtor has sufficiently described the information it seeks
from Bayer and that such information is relevant to Realtor’s claims While Bayer has explained
that it has conducted searches with the “Avelox” search term and produced over 800,000 pages
of documents, it is not Realtor’s responsibility to inform Bayer how to retrieve the information it
seeks. “Under the federal rules, the burden does not fall on plaintiff to learn whether, how and
Where defendant keeps relevant documents.” Tarlton v. Cumberland Czy. Corr. Facility, 192
F.R.D. 165, 170 (D.N.J. 2000). Accordingly, Bayer is ordered to produce the information sought
by Realtor as outlined in Realtor’s October 5, 2018 correspondence, within thirty days of the
date of this Order.

E. Replacement Image Overly

Realtor seeks an order compelling Bayer to replace documents for which it improperly
redacted file names of attachments According to Realtor, after Judge Dickson ordered Bayer to
provide documents to realtor with redactions only for the names of other drugs, Bayer produced
documents with additional redactions beyond those originally asserted. Bayer ultimately
removed these redactions, then on March 28, 2018, produced thousands of slip sheets with the
words “Non-Responsive” to withhold family member documents (e.g. attachments) Which Bayer
determined to be nonresponsive, even though the documents Were attached to responsive
documents Realtor alleges that Bayer also deleted the computer file names found in the

12

attachment field of emails with attachments Bayer unilaterally deemed to be non-responsive, and

“

replaced the name of the attachment with a generic png” filename. Bayer ultimately

replaced the slip sheets with the withheld documents but has not replaced the documents that
contain the redacted filenames.

Bayer argues that Realtor’s request for a replacement image overlay is both procedurally
improper and substantively meritless Bayer explains it initially slip-sheeted certain non-
responsive documents that were part of families containing responsive documents At Realtor’s
request, Bayer later produced the non-responsive documents Bayer argues that Realtor is now
claiming that Bayer deleted computer file names associated with these non-responsive yet
produced documents Bayer argues that this is the first it is hearing about these allegations and
that Realtor has not made a single request regarding the issue. Bayer argues that Realtor has
failed to meet and confer with it about the issue thereby violating Local Rule 37.1(a)(1).
Additionally, Bayer argues that Realtor is substantively wrong, as Bayer did not delete the
computer file names from non-responsive documents; it simply replaced the slip-sheets with the
actual documents in their original form and produced them to Realtor. The file name metadata
was not changed between the first production and re-production

Oginion

According to the assertions made in Bayer’s brief, it did not delete computer file names
and the metadata was not changed with the documents produced. As Bayer asserts that it did not
delete attachment file names and replace them with a generic “__.png” filename, there is no

issue for the Special Master to decide. Therefore, Realtor’s request for an order compelling

Bayer to replace documents for which it improperly redacted file names of attachments is denied.

13

F. Retaliation

Realtor seeks an order requiring Bayer to produce all documents responsive 'to the
requests contained in Realtor’s Third Request for Production, served in February 2016,
concerning Realtor’s retaliation claim. According to Realtor, Bayer responded on March 10,
2016, that it would produce documents responsive to the requests; however, it has only produced
64 pages which it maintains is plainly inadequate. Realtor argues that Bayer is seeking to
improperly shift its obligation to identify responsive documents onto Realtor, stating that
production is complete and requesting that Realtor identify any holes in the production Realtor
thus seeks an order that Bayer produce retaliation related documents responsive to Realtor’s
Third Request for Production Nos. 1-19, 23, 25, 27, 29, 31, 42, and 47.

Bayer alleges that it has produced Realtor’s entire personnel file, which is responsive to
many of Realtor’s Requests for Production and is the most relevant information Realtor has
requested. Bayer argues it has been unable to produce substantial additional employment related
documents because Realtor has refused to provide Bayer with the information it needs Bayer
alleges that it has consistently agreed to produce employment-related documents; it has simply
requested that Realtor provide additional parameters for her requests Bayer argues that Realtor
has only directed it to Realtor’s Requests for Production and suggested that Bayer search the
files of ten custodians, many of whom would be new custodians to the litigation Bayer argues
that notwithstanding Realtor’s refusal to clarify her requests, it is working on its own to identify
additional documents relevant to Realtor’s employment related allegations and anticipates
producing those documents shortly. Bayer further argues that it has fulfilled its obligations by
conducting searches and producing documents responsive to the parties’ agreed-upon search
terms Because Realtor continues to make new demands and seek additional documents Bayer

argues that Realtor at least bears the burden to identify the documents she seeks, explain why

14

those documents are responsive, and justify her requests in light of Rule 26(b)’s proportionality
and burden principles

QM

The Special Master has reviewed Realtor’s Third Request for Production Nos. 1-19, 23,
25, 27, 29, 31, 42, and 47 and Bayer’s responses and finds that the information sought is
relevant to Realtor’s claims While Bayer explains that it is willing to conduct additional
searches and that it is just waiting for Realtor to propose search parameters “[u]nder the federal
rules, the burden does not fall on plaintiff to learn whether, how and where defendant keeps
relevant documents.” Tarlton v. Cumberland Czy. Corr. Facility, 192 F.R.D. 165~ 170 (D.N.J.
2000). Accordingly, the Special Master will order Bayer to respond to Realtor’s Third Request
for Production Nos. 1-19, 23, 25, 27, 29, 31, 42, and 47 within thirty days

II. Discovery Issues Raised by Bayer

A. False Claims & Damages

Bayer alleges that Realtor has failed to respond to its requests that she produce the
documents supporting her core allegations: allegedly false claims Bayer alleges that Realtor has
failed to produce a single purportedly false claim and that in the Court ordered settlement
process, Realtor identified only $106,400 in purportedly false claims Bayer argues that in the
Third Circuit, a plaintiff must link the allegedly unlawful activity to actual claims as allegedly
unlawful activity does not simply taint all contemporaneously submitted claims Bayer alleges
that it has requested that Realtor produce the allegedly false claims she intends to rely on at
summary judgment and trial and requests that the Special Master order Realtor to produce the
documents that show which Trasylol and Avelox claims she intends are false. Bayer also argues

that Realtor has failed to produce documents relevant to her theory of damages

15

With respect to Bayer’s demands that Realtor identify the specific claims she contends
are false, Realtor argues that while they are cloaked as discovery demands, Bayer is in actuality
requesting contention discovery, which should be denied as premature Realtor argues that Bayer
is demanding that she respond to contention discovery while simultaneously withholding
information, uniquely in its possession, that is relevant to the very contention requests that Bayer
propounds. Realtor argues that it is well established that contention discovery should be deferred
to the end of the fact discovery period Realtor points out that fact discovery remains incomplete
and expert discovery has not commenced

Realtor further asserts that Bayer has mischaracterized its confidential settlement brief,
which it asserts is an egregious disclosure of confidential settlement information and should not
be considered by the Special Master. Realtor argues that the claims referenced in her settlement
materials were examples of the claims she purports are false Realtor argues that she Was not
then and is not now in a position to identify all such claims, given that fact and expert discovery
are not complete Realtor argues that Bayer’s demand should therefore be denied as premature

With respect to Bayer’s demand for government guidance, Realtor argues that the
Complaint clearly alleges that Bayer violated the False Claims Act and the Anti-Kickback
Statute Realtor argues that under Third Circuit law in False Claims Act cases based on
violations of the Anti-Kickback Statute, a Realtor need only prove that a defendant knowingly
and willfully paid remuneration where at least one purpose of the remuneration was to induce
referrals-not that the defendant had specific intent to violate the Anti-Kickback Statute Realtor
further argues that government guidance is by definition publicly available and thereby equally

accessible to Bayer.

16

Finally, with respect to documents relevant to Realtor’s damage theory, Realtor argues it
has produced documents reflecting hundreds of thousands of claims for both Trasylol and
Avelox and will continue to produce additional claim information before the end of the discovery
period Realtor argues that she has therefore produced documents relevant to her damage theory.
To the extent that Bayer is asking Realtor to specifically identify the scope of the alleged
damages Realtor argues such a request is premature as it requires Realtor to apply legal
conclusions to facts at a time inconsistent with the status of fact and expert discovery. Consistent
with Rule 26 disclosures Realtor intends to provide after the close of fact discovery an expert
report quantifying the amount of damages she seeks to recover at trial.

Opinion

Realtor characterizes Bayer’s Second Requests for Production Nos. 1-14, 18-19, and 22
as contention discovery. The Special Master agrees with Realtor that Bayer’s Second Requests
for Production Nos. 1-14, 18-19, and 22 are contention-type requests See In re Dealer Mgmt.
Sys. Antitrust Litig., No. 18 C 864, 2018 WL 6048262, at *3 (N.D. Ill. Nov. 19, 2018).

Contention requests for production are reasonable and potentially useful to contention
interrogatories assuming that the requests for production themselves are valid See Burnett &
Morand Partnership v. Estate of Youngs, No. 3:10-cv-3-RLY-WGH, 2011 WL 1237950, at *2-3
(S.D. Ind. Apr. 4, 2011)(finding contention requests for production appropriate “to bring to light
the parties’ position in an informed and controlled manner that winnows down the resolution of a
dispute”). The Special Master is guided by the following:

Contention interrogatories are permissible to ask a party to state
What it contends; to state whether it makes a specified contention;
to state all the facts upon which it bases a contention; to take a
position, and explain or defend that position, with respect to how

the law applies to facts; or to state the legal or theoretical basis for
a contention A court may defer such interrogatories until the end

17

of discovery. The party serving the interrogatories must prove how
discovery is benefited by an earlier answer. It must show that early
answers will contribute meaningfully to clarifying the issues in the
case, narrowing the scope of the dispute, or setting up early
settlement discussions or that such answers are likely to expose a
substantial basis for a motion under Rule 11 or Rule 56. However,
if the Court forces plaintiff to respond, it may have to set forth
theories of its case that have not yet been developed
Conopco, Inc. v. Warner-Lambert Co., 2000 WL 342872, at *4 (D.N.J. Jan. 26, 2000) (quoting
B. Braun Med. Inc. v. Abbott Lab., 155 F.R.D. 525 (E.D. Pa. 1994)) (internal quotation omitted);
see also Nestle Fooa’s Corp. v. Aetna Cas. & Sur. Co., 135 F.R.D. 101, 110-11 (D.N.J. 1990)
(concluding that contention interrogatories were premature where discovery was in its infancy
and noting that judicial economy as well as efficiency for the litigants weighed in favor of
deferring contention interrogatories until after substantial amount of discovery was conducted).
Despite Realtor’s position that Bayer’s contention requests are premature, the Special
Master notes that this matter has been pending for over 13 years While Realtor continues to seek
documents from Bayer, it is simply not credible for Realtor to assert that it is not in the position
to provide Bayer with documents in response to Bayer’s Second Requests for Production Nos. 1-
14, 18-19, and 22. According to its January ll, 2019 correspondence, Realtor’s own position has
been that it is collecting documents reflecting claims for Avelox and Trasylol from third parties
and would produce them as they were received Realtor is thus ordered to respond to Bayer’s
Second Requests for Production Nos. 1-14, 18-19, and 22 with the documents it currently has in
its possession Within thirty days of the date of this Order.
B. Realtor’s Production of Communications and Employment Information
Bayer argues that Realtor has failed to certify whether she has produced all non-

privileged communications that she had with others inside or outside of Bayer, including

government representatives regarding this case and any underlying facts According to Bayer,

18

Realtor has also committed to searching her remaining alias email accounts and producing any
responsive documents by February 11, 2019, but has still failed to confirm whether she has
produced or will produce all non-privileged communications she had with others regarding this
case Bayer further maintains that Realtor has failed to certify whether she has produced all
employment and salary information in her possession Realtor argues that it is beyond dispute
that Realtor’s post-termination employment and salary history are relevant to these allegations

With respect to Realtor’s production of case-related communications Relator has agreed
to produce all non-privileged, responsive case-related communications from her personal email
accounts Realtor maintains that she is continuing to search for and produce responsive non-
privileged communications from other email accounts Thus Realtor argues there is nothing for
the Special Master to resolve with respect to this issue.

With respect to salary and employment inforrnation, Realtor maintains that she has
already agreed to produce all non-privileged documents reflecting post-termination employment
and salary information in her possession and intends to do so by February 11, 2019. Thus Realtor
argues there is nothing for the Special Master to resolve with respect to this issue

Opinion

Realtor has asserted that it has agreed to produce all non-privileged, responsive case-
related communications from her personal email accounts which was anticipated to have been
completed by February 11, 2019, according to Realtor’s January 11, 2019 correspondence
Realtor also asserts that she has agreed to produce all non-privileged documents reflecting post-
termination employment and salary information in her possession, which was also anticipated to
have been completed by February 11, 2019. Accordingly, with respect to these two issues there

is nothing for the Special Master to resolve However, with respect to Bayer’s argument that

19

Realtor has failed to certify whether she has produced all non-privileged communications that
she had with others inside or outside of Bayer, including government representatives regarding
this case and any underlying facts in response to Bayer’s Second Request for Production Nos.
25-29, the Special Master does not know if documents were ever produced and if so what
documents were provided as this issue was not addressed by Realtor. As such, the Special Master
will order Realtor to provide responses to Bayer’s Second Request for Production Nos. 25-29 or

provide a certification that all information responsive to these requests has been provided

/Z%</%

DENN'IS M. CAvANAUGH, U.s.B.J. (RI
Special Master

Date:__B/¢»{/|Ct

20

